Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 10/12/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 12/26/2019 Applicants elected without traverse for examination of the invention of Group 1 (claims drawn to nucleic acid products), and the particular gene fusion that is EML4-ALK (SEQ ID NO:  1); the Examiner has withdrawn the election of species as it was applied between SEQ ID NO:  1 and SEQ ID NO:  3.
Claims 91-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e.:  specifically requiring only non-elected gene fusions), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/26/2019.

Newly Applied Claim Rejections - 35 USC § 101

It is noted that a rejection of claims under 35 USC 101 was previously made in the Office Action of 03/19/2020 based on the breadth of the claimed nucleic acids.  The rejection was withdrawn in the Action of 09/04/2020 based on the amendments to the 
Where the human blood stream includes fragments of mRNA and genomic DNA form cells, and well as freshly lysed blood cells that include intact transcriptomes, the naturally occurring mixture that is human blood appears to meet the broad structural limitations of the products of the rejected claims.


Claims 37 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, an abstract idea, or a natural product) without significantly more.  Claims 37 and 40 are directed to a natural product which falls within the law of nature exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., No. 12-398 (June 13, 2013) - “A naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and “Myriad’s DNA claim falls within the law of nature exception”. 



Step 1.  Is the claim directed to a process, machine, article of manufacture, or composition of matter?  Yes-  the claim is clearly directed to mixtures of nucleic acids and an aqueous buffer, which are a composition of matter.

Step 2A. Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- the rejected claims are directed to a mixture of nucleic acids that encompass (note the analysis of the bread of the claimed nucleic acids as provided above) nucleic acids that may occur in nature, for example fragments or portions of the human genome.  The components of the mixture appear to be components of the human genome/transcriptome that may be part of human blood.  Consider first that human blood is itself an aqueous (i.e.:  containing 92% water, 8% blood plasma proteins, and trace amounts of other materials) buffer (i.e.:  a buffer of carbonic acid (H2CO3) and bicarbonate anion (HCO3-) maintains blood pH between 7.35 and 7.45; hydronium and bicarbonate anion are in equilibrium with carbonic acid).  Additionally within the blood stream cells routinely lyse in vivo (e.g.:  Moore (2020) and the contents of the cells, including transcriptomes (e.g.:  Kabanova et al (2009)) thus join the blood stream as cell-free nucleic acids.  Additionally the human blood stream is replete with fragments of genomic DNA (e.g.:  Pos et al 2018) and RNA, including fragments of mRNA (e.g.:  Savelyeva et al), that meet the limitations of the broadly claimed fragments of the claims.


MPEP 2106.04(c) provides guidance on the analysis of claims directed to naturally occurring nucleic acids: 
... assume that applicant claims a single-stranded piece of DNA (a primer) having a nucleotide sequence derived from the sense strand of naturally occurring nucleic acid C. Although nucleic acid C occurs in nature as a double-stranded molecule having a sense and an antisense strand, the closest natural counterpart for the claimed nucleic acid is the sense strand of C only. See, e.g., University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241,1241 (Fed. Cir. 2014) (comparing single-stranded nucleic acid to the same strand found in nature, even though "single-stranded DNA cannot be found in the human body").

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case, as detailed above, most of the claims are drawn nucleic acid molecules that encompass naturally occurring genomic DNA molecules, and portions of those genomes.  The USPTO memorandum of March 4, 2014 provides guidance on the analysis of claims with regard to patent eligibility under 35 USC 101.  In the instant case of the instantly rejected claims, there are no additional elements required for the claimed mixture other than the naturally occurring components of human blood.  Or, as addressed above, where the claims recite that the nucleic acids are in an aqueous buffer, such an additional element does not create a 

In the instant case the rejected claims are drawn to nucleic acids that encompass a product that is naturally occurring (i.e.:  the claimed nucleic acids may be the same as a portion of the natural human genome).  In this regard it is noted that in Association for Molecular Pathology et al v. Myriad Genetics, Inc. et al, (569 U. S. ____ (2013)), the Supreme Court provides:
Myriad did not create or alter either the genetic information encoded in the BCRA1 and BCRA2 genes or the genetic structure of the DNA.  It found an important and useful gene, but groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry. See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U. S. 127. Finding the location of the BRCA1 and BRCA2 genes does not render the genes patent eligible “new . . . composition[s] of matter,” §101. Myriad’s patent descriptions highlight the problem with its claims: They detail the extensive process of discovery, but extensive effort alone is insufficient to satisfy §101’s demands.  Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together.

To summarize, the Court has held that "a naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”.  

Maintained Claim Rejection - Improper Markush Grouping
Modified and newly applied as necessitated by amendments
Claims 13, 14, 89 and 90 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) 
Here each distinct element is considered to be a nucleic acid product with sequences related to different genes (e.g.:  as recited in claims 14 and 90) or requiring different particular sequences (e.g.:  as recited in claims 13 and 89).  Applicants have elected the particular sequence/genes that are SEQ ID NO:  1/EML-ALK4 fusion and the Examiner has rejoined SEQ ID NO:  3/KIF5B-RET fusion.
The recited alternative elements do not share a single structural similarity, as each product requires a different genomic sequence content has a different chemical structure in that it consists of a different nucleotide sequence.  Each structure is related to expression of a different gene product, and has a different specificity of hybridization.  Thus, the different loci/genes do not share a single structural similarity or biological activity.  The only structural similarity present is that all of the loci/genes are nucleic acids. 
The fact that the different loci/genes are nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of being associated with a gene fusion associated with a cancer, consonant with the assertions of the specification.  Accordingly, while the different markers are asserted to have the property of being related to cancer, they do not share a single structural similarity essential to this activity.  Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use .

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular loci/genes recited in the claims are associated with lung cancer as broadly asserted in the specification.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Remarks

Applicants have argued that the different elements share a common structure of “a fusion protein comprising ALK” (i.e.:  claims 13 and14) or “a fusion protein comprising RET” (i.e.:  claim 89 and 90).  This argument is not persuasive because the asserted common element is not responsible for the asserted common activity of being associated with neoplasm.  It is not the presence only of a portion of the ALK gene that causes the neoplasm phenotype, but the combination of the ALK gene with a particular fusion partner.  Furthermore, different parts of a gene may be relevant in different fusions associated with different neoplasms.  For example Table 1 of the specification indicates that that while exon 11 of RET is relevant to lung cancer, exon 12 of RET is relevant to thyroid cancer.  
	Applicants have argued that the Examiner has not properly considered the “other structural similarities” of the different gene fusions of the rejected, and remarks that the different elements should “be considered as wholes and not broken down into elements or other components”.  While this argument is somewhat in opposition to Applicants previous remarks that the Markush group is proper based on the requirement for any one particular member of the fusion (e.g.:  al ALK fusions are a proper group because they contain ALK), the Examiner maintains that the different fusion proteins are, each in their entirety, different sequences encoding different fusion proteins that may be involved in different types of cancer phenotypes.  Where the different fusion proteins 

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 7 of the Office Action of 06/11/2021, is withdrawn in light of the amendments to the claims.

Maintained Claim Rejections - 35 USC § 112 – Indefiniteness

Claims 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 99 is unclear over recitation of the limitation “the ratio of the nucleotide sequence to a single copy of the transcriptome of the cell is about 1:10 to about 10000:10”.  The claim is unclear because a “transcriptome” can be the total amount of RNA in a cell, but the transcriptome of a cell can change depending on cell type (e.g.:  different tissues) or environmental conditions (e.g.:  high heat; during drug treatment).  So it is unclear what is require to satisfy the limitation of “a single copy of the transcriptome”.
Response to Remarks
Applicants have argued that in light of the amendments, and in view of the specification which teaches that “a transcriptome of a cell” refers to all of the mRNA of a 

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims under 35 U.S.C. 103 over the teachings of Yang et al in view of Kodani et al and Cai et al, as set forth on pages 8-16 of the Office Action of 06/11/2021, are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 103
Newly Presented as Necessitated by Claim Amendments
Claims 1, 5, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2007) in view of Kodani et al (2012), Auburn et al (2011) and Cai et al (2013).
Relevant to the structures of the nucleic acids of the instantly rejected claims, Yang et al teaches a standard reference molecule that is a plasmid with an insert, wherein the insert is a nucleic acid that comprises a plurality of distinct target sequences of interest.  The target sequences are combined as adjacent sequences into a single insert (e.g.:  Figs. 2 and 4).  Relevant to claims 37 and 40, the reference 
Yang et al does not specifically teach a transcript (i.e.:  RNA molecule) produced from a combined control template, but such molecules were known in the prior art and are taught by Kodani et al.  Kodani et al teaches the purification of an RNA transcript comprising a plurality of control sequences used in the analysis of TaqMan array card (TAC) real-time reverse transcription PCR assays (e.g.:  Figure 1).  Relevant to the limitations of claim 1 (i.e.:  a composition that includes a transcriptome), Kodani et al teaches that a TAC (TaqMan array card) can include total nucleic acids from a sample, and that the card can include a port with the positive control transcript (e.g.:  p.1057, left col). 
Yang et al and Kodani et al do not exemplify the admixture of a control nucleic acid sequence and a transcriptome in an aqueous mixture, but the inclusion of an internal control transcript in samples comprising target RNA, and total RNA samples, was know in the art and is taught by Auburn et al (e.g.:  p.11 – Results; p.10 - Real-time multiplex one-step RT-PCR assay).
Yang et al and Kodani et al do not specifically teach a plurality of nucleotide sequences that comprises subsequences that are the exons of the recited claims (e.g.:  relevant to fusion gene sequences associated with a cancer phenotype).  However the 
Cai et al teaches the detection of KIF5B-RET (particularly relevant to the limitaitons of claim 90) fusion transcripts using real-time PCR analysis of RNA extracted from FFPE sections (e.g.:  p.1487 – Multiplex real-time polymerase chain reaction and direct sequencing).  Relevant to the structural requirements of the rejected claims (e.g.:  claim 1), Cai et al teaches detecting a plurality of fusion transcripts where each transcript is a nucleic acid comprising a first subsequence that is a 3’ sequence of a first exon, and a second subsequence that is a 5’ sequence of a second exon, where the exons of the sequence include different exons.  See for example Figure 1.
Relevant to the rejected claims, the RET-KIF5B (claim 90) fusion sequences of Cai et al comprise a single sequence of each gene (Figure 1 of Cai et al) and are each associated with lung cancer (claims 1 and 5).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the claimed invention to have modified the control nucleic acid molecule of Yang et al, which includes a plurality of nucleotide sequences comprising adjoining subsequences comprising exons of different genes, to include fusion gene target sequences associated with neoplasms, as taught by Cai et al.  The skilled artisan would have been motivated to create a nucleic acid with the plurality of sequences taught by Cai et al based on the expressed teachings of Yang et al that such a reference nucleic acid molecule is useful as a control for the quantitative multiplex detection of target molecules in a sample, and the teachings of Cai et al that control nucleic acid is used in the detection of RET-KIF5B fusions using a multiplex real-time 

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 103 as rendered obvious by the cited prior art.  Initially it is noted that in light of the amendments to the claims, the rejections of the previous Office Action of 06/11/2021 have been withdrawn and a new rejection is set forth above.  Applicants’ arguments (p.11-14 of the Remarks 
Applicants have initially argued (p.12 of the Remarks of 12/02/2020) that it would not have been obvious for a skilled person to prepare a synthetic RNA (as in claim 1) based on the teachings of Yang and Kodani, and that there was no motivation create such an RNA.  This argument is not persuasive in view of the teachings of the cited references of the rejection where the use of control transcripts is clearly taught by Kodani et al (using a control transcript that includes multiple target sequences in a single RNA).  Furthermore, applying such an argument to the teachings of only Yang et al and Kodani et al is a piecemeal analysis of only a portion of the references cited in the rejection; the argument does not take into account the teachings of Cai et al which provides for the detection of a relevant fusion gene transcript in RNA.  
And while the skilled artisan may not have found sufficient motivation solely in Yang et al to create a control nucleic acid molecule that is an RNA (as argued on p.13 of the Remarks), the use of control transcripts is clearly taught by Kodani et al (using a control transcript that includes multiple target sequences in a single RNA), and Cai et al teaches the detection of a relevant fusion gene transcript in RNA.
Applicants next argue (p.13 of the Remarks) that Yang et al and Kodani et al fail to provide the recited nucleic acid molecule and a transcriptome together in an aqueous admixture.  In this regard it is noted that the amended limitation which requires this admixture is provided by the newly cited Auburn et al reference.  Auburn et al provides that is was conventional in the art to provide a mixture of a control nucleic acid (i.e.:  an .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2007) in view of Kodani et al (2012), Auburn et al (2011) and Cai et al (2013), as applied to claims 1, 5 and 90 above, and further in view of Lira et al (2014).
The teachings of Yang et al in view of Kodani et al, Auburn et al and Cai et al are applied to the instantly rejected claim as they were previously applied to claims 1, 5 and 90.
Yang et al in view of Kodani et al, Auburn et al and Cai et al renders obvious a admixture in an aqueous buffer of a transcriptome of a cell and internal positive control nucleic acids that are RNA and comprise a plurality of nucleotide sequences comprising adjoining subsequences that are exons of different genes (i.e.:  KIF5B-RET fusion genes associated with cancer).  Cai et al does not exemplify EML4-ALK fusion genes (relevant to claim 14).  However, the particular genes associated with the required fusions, were known in the prior art and are taught by Lira et al.
Relevant to the instantly rejected claims, Lira et al teaches a plurality of nucleic acid sequences of gene fusions that are relevant to the lung cancer phenotype.  Lira et al exemplifies nucleic acid sequences that include the fusion regions of SEQ ID NO:  1 (e.g.:  Table 1 - EML4-ALK_E13:A20) and SEQ ID NO: 3 (e.g.:  Table 1 - KIF5B-RET_K24:R11).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the claimed invention to have included in the admixture rendered 

Response to Remarks
Applicants have traversed the rejection of claims in view of the cited prior art.  .  Applicants’ arguments (p.14-15 of the Remarks of 10/12/2021) have been fully and carefully considered but are not found to be persuasive to withdraw the rejection as maintained above.
Applicants have maintained the argument asserting the limited scope of Yang et al in view of Kodani et al, Auburn et al and Cai et al.  In this regard it is noted that the newly set forth rejection includes the teachings of Auburn et al which provide for the admixture of a positive control transcript with total nucleic acid from a sample.  
Applicants have maintained the argument that where Lira et al teaches the use of cell-lines as controls, such a teaching is a teaching away from the nucleic acid controls of the instant claims.  The argument is not persuasive.  Initially it is noted that the particular exemplification of Lire et al (i.e.:  the use of cell lines as controls) does not indicate that any other types of controls are not suitable for use in the detection and 
A large separation between 5’ and 3’ probes was observed for each cell line titration, apparent even with only 6% of positive control cell line RNA.

Nonetheless it is noted that the argument does not address the teachings of the additional prior art cited in the rejection.  In particular it is noted that, as detailed above, Kodani et al specifically teaches that an in vitro RNA transcript with a plurality of target sequences is suitable to serve as a combined positive control for both DNA and RNA targets in multiple sequence-based target detection technologies based on real-time reverse transcription-PCR.  

Claims 13, 20 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2007) in view of Kodani et al, Auburn et al (2011), Cai et al (2013), and Lira et al (2014), as applied to claim 14 above, and further in view of GenBank AB274722 (2008) and GenBank AB795257 (2013).
The teachings of Yang et al in view of Kodani et al, Auburn et al, Cai et al and Lira et al are applied to the instantly rejected claims as they were previously applied to claim 14.
Yang et al in view of Kodani et al, Auburn et al, Cai et al and Lira et al renders obvious a admixture in an aqueous buffer of a transcriptome of a cell and internal positive control nucleic acids that are RNAs comprising a plurality of nucleotide sequences comprising adjoining subsequences that are exons of different genes (i.e.:  KIF5B-RET and EML4-ALK fusion genes).  Yang et al in view of Kodani et al, Auburn et 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the claimed invention to have included sequences that includes multiple exons, such as those provided by GenBank AB274722 and GenBank AB79525, in the admixture rendered obvious by Yang et al in view of Kodani et al, Auburn et al, Cai et al and Lira et al.  The skilled artisan would have been motivated to include the larger sequences of GenBank AB274722 and GenBank AB79525 because the skilled artisan would recognize that have a larger control sequence would allow for greater flexibility in the design of primers used to detect the fusion transcript using PCR-based methods such as those exemplified by Yang et al, Cai et al and Lira et al.

Response to Remarks
Applicants have traversed the rejection of claims in view of the cited prior art.  .  Applicants’ arguments (p.16-17 of the Remarks of 10/12/2021) have been fully and carefully considered but are not found to be persuasive to withdraw the rejection as maintained above.
Applicants have argued that while GenBank AB274722 and GenBank AB79525 provided database entries of the sequences of known neoplasm related fusions, the cited database entries do not provide a teachings towards an admixture of the required .

Claims 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (2007) in view of Kodani et al (2012), Auburn et al (2011) and Cai et al (2013), as applied to claims 1, 5 and 90 above, and further in view of McPherson et al (2011).
The teachings of Yang et al in view of Kodani et al, Auburn et al and Cai et al are applied to the instantly rejected claims as they were previously applied to claims 1, 5 and 90.
Yang et al in view of Kodani et al, Auburn et al and Cai et al renders obvious a admixture in an aqueous buffer of a transcriptome of a cell and internal positive control nucleic acids that are RNA and comprise a plurality of nucleotide sequences comprising adjoining subsequences that are exons of different genes (i.e.:  KIF5B-RET fusion genes associated with cancer).  Yang et al in view of Kodani et al, Auburn et al and Cai 
Relevant to the instantly rejected claims, McPherson et al teaches that gene fusion transcripts associated with neoplasms can be detected with the RNA-Seq method, and the performing the method results in fragments of nucleotide sequences from the analyzed sample (e.g.:  Figure 1; p.4 – The deFuse algorithm).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the claimed invention to have included performed the RNA-Seq analysis of McPherson using the admixture rendered obvious by Yang et al in view of Kodani et al, Auburn et al and Cai et al.  Performing the methods of McPherson would result in an admixture that includes the required fragments of the rejected claims.  The skilled artisan would have been motivated to perform the methods of McPherson et al based on the expressed teachings of McPherson et al that such methods can be part of an effort to comprehensively characterize the mutational profiles of cancer transcriptomes.  The skilled artisan would have been motivated to perform the methods of McPherson et al on the admixture rendered obvious by Yang et al in view of Kodani et al, Auburn et al and Cai et al based on the teachings of the prior art including Auburn et al that performing analysis methods on a mixture of a test sample and an internal control transcript can establish that the enzymatic processes of an analysis are functional.

Conclusion
No claim is allowed.

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634